Citation Nr: 1417177	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  10-42 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to compensation under 38 U.S.C.A. § 1151 for VA medical treatment from February 2007 to September 2008.

2.  Entitlement to special monthly compensation due to the need for aid and attendance.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran had active military service from July 1962 to November 1966.  This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

Virtual VA contains medical records dated from 2007 to 2013, and other documents that are duplicative of evidence in the paper claims file. The Veterans Benefits Management System did not contain any documents regarding this Veteran.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Remand is required in this case to obtain the full text of the informed consent provide to the Veteran prior to various VA medical procedures and to obtain an addendum opinion.  The Veteran alleges additional disability due to VA medical treatment, to include procedures in 2007 and 2008 and the lack of attentive care during multiple hospitalizations and treatments at VA facilities.  

When there is no willful misconduct by a veteran, disability resulting from VA treatment is compensated in the same manner as if service-connected, if the disability was caused either by (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care or (B) an event which is not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).  

Entitlement to 1151 benefits requires additional disability, actual causation, and proximate causation.  38 C.F.R. § 3.361(b)-(d) (2013).  To determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before and after the treatment upon which the claim is based.  38 C.F.R. § 3.361(b).  To determine whether VA treatment caused the additional disability, there must be actual causation, and not just a continuance or natural progress of a disease or injury, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c).  To establish proximate causation, there must either be 1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing treatment, or 2) an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.361(c), (d). 

To determine whether an event was reasonably foreseeable, there must be a consideration of what a reasonable health care provider would not have considered to be an ordinary risk of the treatment and whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures.  38 C.F.R. § 3.361(d)(2).

The Veteran's course of treatment is complicated.  In February 2007, he fell and fractured varous bones, including his humerus.  He was evaluated at the emergency room at the VA and then underwent left shoulder open reduction internal fixation (ORIF) surgery at a private hospital.  He was transferred to the Knoxville VA medical facility beginning on February 26, 2007 for rehabilitation.  The ORIF eventually failed, and on March 13, 2007, he underwent left shoulder hemiarthroplasty at a private hospital.  He was again admitted to the Knoxville VA for rehabilitation.  A May 14, 2007 VA record noted that an ultrasound was ordered in addition to labs to rule out infection.  In July 2007, the Veteran was discharged from the Knoxville VA.  He was seen at the VA on August 15, 2007 for complaints of pain, warmth, and redness.  Based on clinical findings, the examiner assessed rule out infection.  An aspiration of the joint was conducted; informed consent is of record.  The aspiration was negative, but still suggested infection.  A second aspiration was conducted which was also negative for bacterial growth.  Suppressive antibiotics were prescribed.  

He was not seen again for follow up until February 20, 2008.  The impression was persistent painful left shoulder hemiprosthesis.  A February 28, 2008 VA record noted that x-rays show bone resorption under the prosthetic joint and lab work again suggested infection.  On March 24, 2008, he was seen for aspiration for suspected infection.  A repeat aspiration was conducted on April 7, 2008, which showed a rare Staph epidermis.  The recommendation was removal of the prosthesis removed and then six weeks of intravenous antibiotics.  The examiner noted that surgical intervention was required, and that even without removal of the hardware, there was significant failure rate, as this was a difficult organism to suppress.  

On May 28, 2008, at the Des Moines Iowa VA medical center, the Veteran underwent removal of the left shoulder hardware due to infection; an antibiotic spacer was placed.  He remained at Des Moines until June 4, 2008, when he was transferred to the Knoxville VA for inpatient rehabilitation until July 21, 2008.  On August 14, 2008, he was admitted to Des Moines VA acute care for a revision of the joint.  Informed consent is of record.  The Veteran was admitted to Knoxville VA for rehabilitation on August 21, 2008; he was finally discharged on September 12, 2008.  

In a March 2010 examination, a VA medical practitioner reviewed relevant medical records and opined that the evidence did not indicate that the VA treatment resulted in any additional disability that was due to carelessness, negligence, lack of proper skill, error in judgment, or other similar instance of fault.  The examiner noted the Veteran's numerous complications that were unpredictable.  The examiner stated that the care provided to the Veteran was exemplary, despite numerous challenges and extended hospital stays.  In an August 2010 addendum, the VA practitioner stated that even though the Veteran incurred unfortunate additional disability after his shoulder surgery, these are events that reasonable health care providers would not have considered to be an ordinary risk of the intervention provided, because they are impossible to predict in any patient setting.  The examiner noted that it is common to state risks to patients prior to surgical procedures, including worsening of symptoms, the possibility of infection, and other more serious issues, but to determine who is going to have specific types of outcomes is impossible to predict.  The examiner also noted that he could not state the manner in which the informed consent was carried out, because he was not present to review that, but in all cases these issues are explained to patients prior to procedures, so they are aware of risk versus benefit.  

The examiner's opinions and statements regarding the informed consent and reasonable foreseeability of the outcomes are confusing.  It appears at first the examiner opines that the outcomes were reasonably foreseeable, but then notes that the events were noted to not be an ordinary risk.  Further confusing the issue is the lack of informed consent contained in the claims file.  The VA records note in several locations that the full text of the informed consent for various procedures is located in VISTA, to which the Board does not have access.  These must be obtained prior to obtaining a clarifying addendum opinion. 

The other two claims must also be remanded as they are inextricably intertwined because the claims are based in part on the effects of service-connected disabilities; if the Veteran receives 1151 compensation of the left shoulder upon remand, this changes the entitlement possibilities for aid and attendance and TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); 38 U.S.C.A § 1114 (West 2002); 38 C.F.R. §§ 3.350, 4.16 (2013).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the signed informed consent for each of the following procedures:  the March 2008 and April 2008 aspiration procedures, and the May 2008 removal of the left shoulder hardware and placement of the spacer.  It must be confirmed that the full text of the informed consent is present for each of the procedures that VA conducted from February 2007 through September 2008.  If the full text is only available in another records repository, such as VISTA, print the text of the informed consent and associate with the paper claims file or otherwise place in the electronic claims file.  

2.  Thereafter, obtain an addendum opinion regarding the Veteran's claim.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  The examiner must specifically review the informed consent provided and signed by the Veteran.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and an explanation provided for that conclusion.  

The examiner must then provide the following opinions:  1) was there any failure by VA to timely diagnose and properly treat the disease or injury, which proximately caused the Veteran's complications; and 2) whether the risks of the outcomes the Veteran experienced are reasonable foreseeable, or the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures. 

3.  Review the report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
CHERYL MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



